DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 22 December 2021 is acknowledged and entered.  Following the amendment, claims 1, 2, 14, 15, 19 and 20 are amended, and the new claims 21 and 22 are added.    
Note, the status identifier of claim 16 indicates “Currently Amended”, which is incorrect as claim 16 is not amended in the current response (“Original”).  Appropriate correction is required.
Currently, claims 1-22 are pending, and claims 1-3, 7, 8, 10-16, 19 and 20-22 are under consideration. Claims 4-6, 9, 17 and 18 remain withdrawn from further consideration as being drawn to a non-elected species.   

Withdrawal of Objections and Rejections:
The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of applicant’s amendment.
  
Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 remain rejected, and claims 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "b) following the initial 12-week period" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The following is suggested: “b) following the 12-week induction period”.  Claim 22 is similarly indefinite.
Claim 15 remains indefinite for the recitation “sufficient clinical response is one of: sPGA-G 0,1; sPGA 0; PatGA-G; or mGPASI because PatGA-G and mGPASI merely represent different assessment tests, not assessment score or result.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 19 is indefinite for the recitation “immune-mediated genital pruritus” because it is unclear what the term is meant or encompasses; for example, what genital pruritus is not “immune-mediated”?  Neither the claim nor the specification defines the term; and such is not an art recognized term either.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 21 is indefinite for the recitation “wherein the patient achieves a clinical response of sPGA-G 0,1; sPGA 0; PatGA-G; or mGPASI” because it is unclear what the term is meant as 1) PatGA-G and mGPASI merely represent different assessment tests, not assessment score or result; and 2) regarding sPGA-G 0,1 and sPGA 0, the treatment result is unpredictable and is out of anyone’s control.  Claim 22 is similarly indefinite.
The remaining claim is included in this rejection because it is dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “wherein assessing the patient … occurs at one of at least Week 12, 16 or 40”; however, claim 14, from which claim 16 is dependent (indirectly), recites only “following the initial 12-week period, assessing the patient …”.  As such, claim 16 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claim 19 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating genital pruritus in the dermatological disorders associated with IL-17, such as genital psoriasis, with said anti-IL17A antibody, does not reasonably provide enablement for a method of treating genital pruritus associated with any or all diseases/disorders with the anti-IL17A antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claim, for the reasons of record set forth in the last Office Action mailed on 10/1/2021, at pages 4-6. 
Applicants argument filed on 22 December 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 7 of the response, the applicant argues that claim 19 is amended, as such, the instant rejection is rendered moot.
This argument is not persuasive for the reasons of record.  It is unclear why and how the amended limitation “immune-mediated genital pruritus” would overcome the rejection.  It is not even clear what the term encompasses, and the scope of the claim is broad as it encompasses genital pruritus at least beyond genital pruritus caused by genital psoriasis.  Once again, the specification merely discloses the use of an anti-IL-17A antibody for treating genital psoriasis and genital pruritus; and no pruritus associate with any other disease/condition being treated with the anti-IL-17A antibody, and meeting the limitations of the claim is ever disclosed or particularly described in the specification; and the prior art has not established that IL-17 plays a role in any or all diseases/conditions that render genital pruritus, or antagonizing IL-17 activity would be effective in treating genital pruritus associated with any other causes, including other skin disease, infections, or systemic diseases such as diabetes, for example; all of which would involve some immune factors (“immune-mediated”).  Thus, it would be extremely unpredictable that the anti-IL17A antibody treatment would be suitable or effective for treating genital pruritus associated with any or all “immune” causes; and undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Written Description/New Matter 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 19 recites “immune-mediated genital pruritus”; however, applicants have not pointed out, nor can the examiner locate, the basis in the specification for such a limitation.  
This is a new matter rejection.  
 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 12, 19 and 20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02718898 (3/24/2016), and as evidenced by Bolen et al. (WO 2015/105926 Al, 7/16/2015); and by Menter A. (Am J Manag Care. 2016 Jun; 22(8 Suppl): s216-24), for the reasons of record set forth in the last Office Action mailed on 10/1/2021, at pages 6-7. 
Applicants argument filed on 22 December 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that NCT does not teach each and every element of the instant claims, as it does not disclose treating genital psoriasis, genital psoriasis sexual activity impairment or immune-mediated genital pruritus; and does not suggest achieving a clinical response of sPGA-G 0,1; sPGA 0; PatGA-G; or mGPASI; that NCT is a required clinical trial study posting, and the intent to study ixekizumab in participants with genital psoriasis does not disclose "treating" genital psoriasis, as is required under 35 U.S.C. §102; and that a posting of a clinical trial study, without more, is not an enabling disclosure for treating a disease; that neither Bolen nor Menter save the instant rejection.  Applicant further argues, with respect to claim 20, that the Office offers no evidence to suggest treating genital psoriasis would "inherently improve sexual activity"; and to suggest an element is "inherently" present, the Office must demonstrate the element is "necessarily present", here the Office makes only a conclusory statement that this element is "inherent", and thus leaving it impossible to respond to the evidence upon which the rejection is based. 
This argument is not persuasive because it is confusing and it is unclear what point applicant is trying to make.  For example, contrary to applicants argument that NCT does not disclose treating genital psoriasis, and the intent to study ixekizumab in participants with genital psoriasis does not disclose "treating" genital psoriasis; the NCT reference represents a clinical trial study ixekizumab is administered to participants with moderate-to-severe genital psoriasis.  Additionally, achieving a clinical response of sPGA-G 0,1; sPGA 0; PatGA-G; or mGPASI represents the treatment result or efficacy, which would be inherent property of the treatment in and of itself as such is out of anyone’s control.  Further, "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  See also, MPEP 2121 III..  Furthermore, regarding claim 20, it is unclear what logic of applicants argument is; i.e., the limitation “genital psoriasis sexual activity impairment” reads on that the sexual activity impairment is caused by genital psoriasis; thus, an effective treatment of genital psoriasis with the IL-17A antibody, the cause of sexual activity impairment, it would inherently improve sexual activity impairment caused by genital psoriasis.  Or why not?  What evidence does applicant need or mean?  Once again, efficacy is not a requirement for prior art enablement.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 8, 10-13, 19 and 20 remain rejected, and claims 14-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT02718898 (3/24/2016), and as evidenced by Bolen et al. (WO 2015/105926 Al, 7/16/2015); and by Menter A. (Am J Manag Care. 2016 Jun; 22(8 Suppl): s216-24), as applied to claims 1-3, 7, 8, 12, 19 and 20 above, and further in view of Corvari et al. (US 2015/0010573, 1/8/2015; or its patent US 9,376,491, 6/28/2016; provided by applicant), for the reasons of record set forth in the last Office Action mailed on 10/1/2021, at page 8. 
With respect to claim 14, as discussed previously, Clinical Trial NCT02718898 teaches that at week 12, 80 mg ixekizumab and placebo given SC; and in the open label period, 80 mg ixekizumab was given SC every 4 weeks (Q4W) with an option for Q2W dosing starting at week 24, week 28 or week 40, which indicates that Q2W could be an option depending on patient’s situation such as response to the treatment.  Therefore, it would have been obvious a person having ordinary skill in the art to adjust a therapeutic regimen for a patient based on the patient response; and such is routine in the art.  
Applicants argument filed on 22 December 2021 has been fully considered, but is not deemed persuasive for the reasons below.    
At page 9 of the response, the applicant repeated the above argument: NCT does not dislcose treating genital psoriasis, genital psoriasis sexual activity impairment or immune-mediated genital pruritus, nor does NCT suggest achieving a clinical response of sPGA-G 0,1; sPGA 0; PatGA-G; or mGPASI. None of, nor the combination of, Bolen, Menter and Corvari overcome these deficiencies. Furthermore, as explained in detail above, NCT is a posting of a clinical trial relating to studying ixekizumab in genital psoriasis. A posting of a study does not, and cannot, support a reasonable expectation of success in the treatment of a disease, as required under 35 U.S.C. § 103, let alone support a reasonable expectation of achieving specific outcomes such as sPGA-G 0,1; sPGA 0; PatGA-G; or mGPASI.  Applicants further argues that as described in the specification, genital psoriasis has unique manifestation and presentation; and the rejection points to nothing in the clinical trial posting, of an intent to study ixekizumab in this disease, that teaches treating, or provides the skilled artisan with the requisite expectation of success, let alone the surprising and unexpected benefits clearly shown in the specification (Tables 2-7).
This argument is not persuasive for the reasons of record and above.  Additionally, it is unclear what is so surprising and unexpected or why the results in Tables 2-7 are surprising and unexpected, i.e., compare to what?  Once again, Clinical Trial NCT02718898 expressly teaches the claimed invention (claims 1-3, 7, 8, 12, 19 and 20); and efficacy is not a requirement for prior art enablement.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/8/22